Citation Nr: 0516690	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  04-06 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a low back disorder 
with bowel and bladder dysfunction.


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION


The appellant had active duty for training (ACDUTRA) from 
October 1964 to April 1965, July 11, 1969, to July 27, 1969, 
and July 25, 1970, to August 9, 1970.  He was a member of the 
West Virginia Army National Guard (WVARNG) from September 
1964 to September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Baltimore, 
Maryland, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The appellant's notice of disagreement also appealed the 
issue of entitlement to service connection for a neck 
disorder with an associated hand disorder, and that issue was 
included in the statement of the case (SOC).  In his February 
2004 substantive appeal, he withdrew that issue.  The VA Form 
9 reflects all of the information required to withdrew an 
appeal of an issue.  Thus, the Board has no jurisdiction of 
that issue, and it will not be a part of or discussed in this 
decision.  38 C.F.R. § 20.204 (2004).

In his February 2004 substantive appeal, the appellant 
requested a Travel Board Hearing.  In March 2004, he withdrew 
that request.


FINDINGS OF FACT

1.  The appellant has a low back disorder variously diagnosed 
as spondylolysis and chronic lumbar strain.

2.  WVARNG records reflect that, while on ACDUTRA, the 
appellant was injured while a passenger in the back of a 
cargo carrier in July 1979 and sustained a back injury.  An 
official investigation found his injury as In The Line of 
Duty.

3.  The medical finding was muscle strain, and the evidence 
of record reflects no subsequent symptomatology while on 
ACDUTRA.

4.  The evidence of record reflects the appellant sustained 
back injuries both prior to and subsequent to the 1969 injury 
while on ACDUTRA.

5.  The evidence of record does not show a low back disorder 
with bowel and bladder dysfunction to have been caused or 
made worse by ACDUTRA.

CONCLUSION OF LAW

A low back disorder with bowel and bladder dysfunction was 
not incurred in or aggravated during ACDUTRA.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.1(d), (k), 3.6(a), (b)(1), (c)(3), 3.102, 3.303 (2004); 
Biggins v. Derwinski, 1 Vet. App. 474 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002), became 
effective after the appellant filed his claim in 1999.  The 
VCAA redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel (VAOPGCPREC) 7-2003 
(November 19, 2003).  Thus, the VCAA applies to the 
appellant's claim.

VCAA duty to notify

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  The U.S. 
Court of Appeals For Veterans Claims (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held that, 
although the VCAA, by its terms, envisions the requisite 
notice being provided prior to the initial adjudication of a 
claim, in light of the Secretary's determination and 
VAOPGCPREC 7-2003, a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant even if the 
adjudication occurred prior to the VCAA.  Pelegrini, 118 Vet. 
App. at 119-120.  The Court further held, however, that in 
pre-VCAA cases such as the appellant's, where the RO could 
not have complied with the notice requirements, the initial 
adjudication was not error and need not be vacated.  Id. at 
120.  An appellant in a pre-VCAA claim, however, is entitled 
to a "VCAA content-complying notice" and proper subsequent 
VA process" before completion of appellate review.  
Pelegrini, 118 Vet. App. at 120.  The appellant in fact 
received such notice and a de novo adjudication after VCAA-
compliant notice. 

In a letter dated in June 2001 (letter), the RO informed the 
appellant of the VCAA and VA's obligations under the act, to 
include the evidence needed to support his claim.  As to who 
would obtain what part of the evidence needed, the letter 
informed the appellant that he needed to send any medical 
records or documentation related to the conditions for which 
he was claiming service connection, and that the RO would 
obtain any VA or other federal records he identified as 
related to his claim.  The letter also informed him that, at 
his option, the RO would obtain any private treatment records 
he identified as related to this claim, provided he 
completed, signed, and returned, the enclosed VA Forms 21-
4142 to authorize VA to obtain them on his behalf.

The appellant did not respond to the letter within 60 days, 
and the RO conducted a de novo review of his claim.  
Subsequently, in response to the letter, the appellant 
submitted private treatment records related to the conditions 
for which he claimed VA benefits, and the RO again conducted 
a de novo review of his claim.

The Board finds that the letter meets the notice-content 
requirements of the VCAA.  38 U.S.C.A. § 5103(a) and 
5103(b)(3); 38 C.F.R. § 3.159(b)(1); VAOPGCPREC 1-2004 
(February 24, 2004).  Further, in light of the fact that the 
initial adjudication was pre-VCAA and the de novo reviews 
conducted prior to and after the appellant's response to the 
letter, the Board also finds the VCAA notice to have been 
time-compliant.  Mayfield v. Nicholson, 19 Vet. App. ___, No. 
02-1077 (April 14, 2005); see Pelegrini v. Principi, 18 Vet. 
App. at 120-21; Quartuccio v. Principi, 16 Vet. App. 183.


VCAA duty to assist

The RO contacted ARNG officials and obtained the service 
medical records extant and kept the appellant informed of 
what was required to support his claim.  The letter and the 
SOC notwithstanding, the appellant did not return any 
completed VA Forms 21-4142 for the RO to obtain private 
treatment records or otherwise make any specific requests for 
assistance.  In March 2004, the appellant informed the RO 
that he had no further evidence to submit.  The appellant has 
not asserted that there is additional evidence to be obtained 
or that there is a request for assistance that has not been 
acted on.  All records obtained or generated have been 
associated with the claim file.  Thus, the Board finds that 
the RO has complied with the duty to assist the appellant 
with the development of his claim.  38 C.F.R. § 3.159(c).

Overview

The appellant claims that his current low back disability had 
its inception during a 1969 ACDUTRA tour, when he injured it 
in vehicular mishap.  He submitted his application for 
service connection in September 1999.  An August 2000 rating 
decision determined his claim was not well grounded and 
denied it.  The VCAA eliminated the Well-Grounded standard of 
adjudicating claims.  Thus, subsequent to issuance of the 
letter, the RO conducted a de novo review of the appellant's 
claim under the VCAA and, in an August 2001 rating decision, 
again denied the claim.  In October 2001 and in response to 
the letter, the appellant submitted private treatment records 
related to his back disorder.  The RO again conducted a de 
novo review and, in a December 2001 rating decision, denied 
the claim.

Factual background

A National Guard Bureau Form 22 reflects that the appellant 
was a member of the WVARNG from September 1964 to September 
1970.  A September 1964 Report Of Physical Examination For 
Enlistment reflects no notations of any pre-existing 
conditions.  A March 1965 Report Of Physical Examination For 
Release From Active Duty reflects that all areas except the 
skin were assessed as normal.  The noted skin abnormality was 
a scar at the middle finger.  An April 1968 Report Of 
Physical Examination also assessed all areas as normal, and 
the appellant's Report of Medical History denied any prior 
conditions or symptomatology.

In an August 2001 statement, the appellant related that the 
driver and section chief enjoyed "cowboying" and driving in 
a reckless manner and jostling the troops who happened to be 
riding in the rear.  On one occasion, while riding in the 
back of the vehicle unprotected, a beam came unattached and 
started thrashing back and forth.  In the process of avoiding 
being struck by the beam and being tossed about by the motion 
of the vehicle, the appellant related that he injured his low 
back.  He related that he was treated at the base hospital 
and that, ever since, he has doctored his back, he currently 
cannot walk, and that he required digital bowel stimulation.

A July 1969 Department of The Army (DA) Form 2173, Statement 
Of Medical Examination And Duty Status, reflects that the 
appellant was on ACDUTRA from July 11, 1969, to July 27, 
1969, at Camp Drum, New York.  The DA Form 2173 further 
reflects that, during that tour, the appellant was in the 
back of a cargo carrier when he was shaken around and 
complained of his back hurting.  He was advised to seek 
medical attention, but he was returned to his unit, and he 
indicated he could perform his duties.  A DA Form 689, 
Individual Sick Slip, reflects that he was diagnosed as 
having a muscle strain, sprained back, and he was placed on 
light duty for 48 hours.  The appellant's statement, which 
was provided two days later, related that the vehicle was 
traversing a tank trail, the road was very rough, the vehicle 
hit an unexpectedly rough dip, and he was shaken around.  He 
related that, afterwards, his back ached, and he was referred 
for medical care.  The appellant related that the doctor told 
him he had a mild muscle strain in his lower back, and he 
reported that he was able to perform his duties.  The DA Form 
2173 reflects that the appellant's injury was found In Line 
Of Duty.

The claim file reflects extensive private treatment records 
related to the appellant's Workmen Compensation claims for 
on-the-job injury.  A May 1969 note reflects that the 
appellant presented with a complaint of a low back ache which 
had been intermittent for several years.  Examination 
revealed tenderness on the left, and the examiner made no 
comment as to etiology.  He presented again in June 1969 with 
low back pain, and the examiner apparently related it to 
prostate symptomatology, as he was advised to continue taking 
Tetracycline.  There also is a March 1970 entry of low back 
pain without further comment.  A May 1971 entry reflects that 
the appellant was loading something when his back started 
bothering him.

A private September 1974 treatment note reflects that the 
appellant injured his back while using a chain saw, and the 
note reflects that a Dr. Harvey treated the appellant's back 
several years prior.  The appellant reported back stiffness 
during the prior two to three years, and that he had L.S. 
pain of one day.  X-rays showed possible old compression 
fracture of L-1.  An October 1974 follow-up reflects that x-
rays showed evidence of spondylolysis at L5-S1 bilaterally, 
and the examiner rendered an impression of spondylolysis and 
chronic lumbar strain.

Employment treatment records reflect a December 1989 note 
which reflects that the appellant presented with a complaint 
of more pain in his back, and he reported an injury in 1988.  
A February 1990 private neurological report reflects that the 
appellant related that he was a construction worker and 
millwright, and that 18 years earlier he developed back pain 
from an accident, which was aggravated by an in-service 
accident.  He reported that he had experienced back pain 
since.  The appellant also related that, in March 1988, he 
fell in a waist-deep hole while carrying a ladder and 
experienced back pain afterwards.  He related that he 
aggravated it again in June 1988 and again in August 1988 
when he tripped on a stone.  The examiner noted that the 
appellant was not a good historian.

A January 1975 private report of R.N.W., D.C., reflects that 
the appellant presented with severe pain in the lower back, 
left pelvis, and left hip.  Dr. W localized the pain to the 
lumbosacral, left sacroiliac articulation, and left femoral.  
The appellant related that the pain first occurred in 1970 
while driving a track machine over rough terrain.  It was 
intermittent over the past years and increased on September 
1974 while bending over cutting a tree.  An August 2001 
report from Dr. W summarized the January 1975 report.

A December 2000 report of J.L.V., M.D, reflects that the 
appellant had surgery for a cervical spine disorder in 1996, 
and he was reinjured in 1997.  He related that, as a result, 
the appellant is quadriparetic, that he is unable to walk, 
and that he must use a wheelchair.

The appellant provided a partial May 1995 consultation note 
by a physician associated with a B & G Associates.  It 
reflects that the examiner noted that several medical records 
were reviewed in preparation for the appellant's consult.  
The examiner noted the record to have shown that the 
appellant sustained a number of work-related injuries, some 
of which were minor with no subsequent symptomatology, and 
others which resulted in claims "with consequent permanent 
problems."  The examiner erroneously noted the ACDUTRA 
accident to have occurred in 1974, but accurately noted the 
appellant to have injured his back when a troop carrier 
struck some ditches.  He observed that the appellant "went 
on to full resolution, however."  The examiner then noted 
the 1988 injury when the appellant fell into a ditch or drain 
and injured his low back and both knees.  X-rays of the 
lumbar region showed degenerative joint disease.  There were 
subsequent portions of this report, but they were not 
submitted by the appellant.

The informal telephone conference report of the Decision 
Review Officer reflects that the appellant related that he 
felt that his in-service injury contributed to his current 
condition as a paraplegic.

Applicable law and regulation

Service connection may be established for disability 
resulting from injury or disease incurred in service.  Active 
military service includes active duty, any period of ACDUTRA 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of IACDUTRA during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during such training.  38 C.F.R. § 3.6(a).  
Service connection on a presumptive basis is not available 
where the only service performed is ACDUTRA or IACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. at 476-78.  Service 
connection may be granted for any disease diagnosed after 
ACDUTRA, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred during 
ACDUTRA or, as concerns an injury and the specified 
disorders, during IACDUTRA.  38 C.F.R. § 3.303(d).

The appellant is entitled to the benefit of the doubt where 
the evidence in favor of service connection and against 
service connection is roughly in balance.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990); see also Almany v. Brown, 9 Vet. App. 
518, 519 (1996).  The determination as to whether the 
requirements for service connection are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  38 U.S.C.A. § 7104(a); 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied.  If the 
evidence supports the claim or is in equal balance, the claim 
is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. 
Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001).  If the 
Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence 
is not in approximate balance, and the benefit of the doubt 
rule is not applicable.  Ortiz, 274 F.3d at 1365.  When 
making a determination of service connection, VA must 
administer its regulations under a broad and liberal 
interpretation consistent with the facts in each case.  
38 C.F.R. § 3.303(a).

Analysis

While the evidence of record shows that the appellant did 
sustain a muscular injury to his back during ACDUTRA, it also 
shows that the 1969 ACDUTRA injury was an acute and 
transitory event.  The evidence of record shows the appellant 
to have sustained several work-related injuries after the 
1969 event, to include as a result of driving a tract machine 
over rough terrain and from falling in a waist-deep hole.  
The examiner who prepared the 1995 consultation report 
observed that the appellant went on to a full recovery after 
the ACDUTRA incident.  None of the evidence of record shows 
any relationship between the appellant's current back 
disability and his ACDUTRA.  Thus, the Board is constrained 
to find that the evidence of record preponderates against his 
claim.  38 C.F.R. § 3.303.
ORDER

Entitlement to service connection for a low back disorder 
with bowel and bladder dysfunction is denied.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


